          Case 1:20-cv-00578-RJL-ZMF Document 1 Filed 02/27/20 Page 1 of 4




                                    UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA


MARK J. SULLIVAN
2401 CALVERT STREET, NW #222
WASHINGTON, DC 20008

          PLAINTIFF,

V.

PLAZA CONSTRUCTION, LLC
1065 AVENUE OF THE AMERICAS
NEW YORK, NEW YORK 10018,
                                                         CASE NO. 20-578
PLAZA CONSTRUCTION DC, LLC
1065 AVENUE OF THE AMERICAS
NEW YORK, NEW YORK 10018,

AND

JASON L. GREAVES
3703 WALTERS LANE
DISTRICT HEIGHTS, MD 20747

          DEFENDANTS.

                                         NOTICE OF REMOVAL

          COMES NOW, Defendants Plaza Construction, LLC, Plaza Construction DC, LLC, and

Jason L. Greaves (collectively referred to herein as “Defendants”), by and through their

attorneys, Justin M. Flint, Abby A. Franke, and Eccleston and Wolf, P.C., hereby file its Notice

of Removal of the above-captioned action to the United States District Court for the District of

Columbia, pursuant to 28 U.S.C. § 1332, 1441, and 1446, and in support thereof state as follows:

          1.         The Plaintiff Mark J. Sullivan, who is a citizen of the District of Columbia, filed a

Complaint in the Superior Court for the District of Columbia against Defendants, in the matter

styled as Sullivan v. Greaves, et al., Case No. 2019 CA 008236 B. The sum demanded in the

Complaint is “in excess of Five Million Dollars ($5,000,000.00)….” See Compl. pgs. 4-6.


J:\0C264\Plead\Notice-Removal.doc
          Case 1:20-cv-00578-RJL-ZMF Document 1 Filed 02/27/20 Page 2 of 4




          2.         “An individual has citizenship in a state for diversity purposes if he is an

American citizen and is domiciled in the state.” CostCommand, LLC v. WH Administrators, Inc.,

820 F.3d 19, 21 (D.C. Cir. 2016). “Unincorporated associations, including LLCs, have the

citizenship of each of their members.” Id. “A corporation is a citizen of its place or places of

incorporation, as well as its principal place of business.” Id.

          3.         Defendant Plaza Construction, LLC, is a Delaware limited liability company.

Plaza Group Holding, LLC is the sole member of Defendant Plaza Construction, LLC. Richard

Wood, a citizen of New York, and China Construction America, Inc. are the two (2) members of

Plaza Group Holding, LLC. China Construction America Inc. is a Delaware corporation with its

principal place of business in New Jersey. Therefore, Defendant Plaza Construction, LLC, is a

citizen of New York, Delaware, and New Jersey.

          4.         Defendant Plaza Construction DC, LLC is a Delaware limited liability company.

Plaza Construction Holding Company, LLC is the sole member of Defendant Plaza Construction

DC, LLC. Plaza Group Holding, LLC is the sole member of Defendant Plaza Construction

Holding Company, LLC.               Richard Wood, a citizen of New York, and China Construction

America, Inc. are the two (2) members of Plaza Group Holding, LLC. China Construction

America Inc. is a Delaware corporation with its principal place of business in New Jersey.

Therefore, Defendant Plaza Construction DC, LLC, is a citizen of New York, Delaware, and

New Jersey.

          5.         Defendant Greaves is a citizen of Maryland.

          6.         This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332

because the “matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs, and is between … citizens of different States….” 28 U.S.C. § 1332(a)(1).




J:\0C264\Plead\Notice-Removal.doc                     2
          Case 1:20-cv-00578-RJL-ZMF Document 1 Filed 02/27/20 Page 3 of 4




          7.         Thus, this action is removable pursuant to 28 U.S.C. § 1441(a) because this case

falls within this Honorable Court’s original jurisdiction.

          8.         Defendants Plaza Construction, LLC and Plaza Construction DC, LLC, were

served on February 7, 2020. Defendant Greaves was served on February 10, 2020. As a result,

the instant Notice of Removal is being filed within 30 days of service pursuant to 28 U.S.C. §

1446(b)(1). A copy of all process, pleadings and orders served upon, or filed by Defendants is

attached hereto as Exhibit 1 pursuant to 28 U.S.C. § 1446(a).

          9.         Defendants will provide Plaintiff with written notice of the filing of this Notice of

Removal as required by 28 U.S.C. § 1446(d). In addition, a copy of this Notice of Removal will

be filed with the Clerk of the Superior Court for the District of Columbia as required by 28

U.S.C. §1446(d).

          WHEREFORE, Defendants hereby respectfully requests that this action be removed to

this Court from the Superior Court for the District of Columbia and that it proceed in this Court

as an action properly removed.


                                                           Respectfully submitted,

                                                           ECCLESTON AND WOLF, P.C.

                                                                  /s/
                                                           Justin M. Flint (#491782)
                                                           Abby A. Franke (#1030041)
                                                           1629 K Street, N.W., Suite 260
                                                           Washington, DC 20006
                                                           (202) 857-1696 (Tel)
                                                           (202) 857-0762 (Fax)
                                                           flint@ewdc.com
                                                           franke@ewdc.com
                                                           Counsel for Defendants




J:\0C264\Plead\Notice-Removal.doc                      3
          Case 1:20-cv-00578-RJL-ZMF Document 1 Filed 02/27/20 Page 4 of 4




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on February 27, 2020, a copy of the foregoing Notice of

Removal was mailed first class, postage prepaid, to:

Jeffrey C. Seaman, #466509
Whiteford, Taylor & Preston LLP
111 Rockville Pike, Suite 800
Rockville, Maryland 20852


David Daneman, #467386
Whiteford, Taylor & Preston LLP
Seven St. Paul Street, Suite 1500
Baltimore, Maryland 21202-1636

Counsel for Plaintiff Sullivan

                                                            /s/
                                                    Abby A. Franke (#1030041)




J:\0C264\Plead\Notice-Removal.doc               4
